. fr r= A
Case 3:19-mj-00856-BN ‘Docume

Ae

 
    
 

AO 91 (Rev, 11/11) Criminal Complaint

UNITED STATES DISTRICE COURTEp 2 | apig

 

 

 

for the
Northern District of Texas CLERK, U.S. DISTRICT COURT
_ By
United States of America )
Mi )
CHRISTOPHER ENGLISH Vase NG.
) 3:19-MJ-856-BN
)
)
)
Defendantts)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 20, 2019 in the county of Dallas in the
Northern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 USC 922(g)(1) Felon in Possession of a Firearm

This criminal complaint is based on these facts:

See attached affidavit of FB! TFO Calvin Scudder

M Continued on the attached sheet. ———

Complainant's signature

  

Calvin Scudder, FBI TFO

Printed. name and title

Sworn to before me and signed in my presence.

Dene 09/21/2019

 

Judge’s signature

DALLAS, TEXAS DAVID L. HORAN, U.S. MAGISTRTATE JUDGE

City and state:
Printed name and title
Case 3:19-mj-00856-BN Document1 Filed 09/21/19 Page2of5 PagelD 2

Affidavit in Support of Criminal Complaint

1. I, Calvin Scudder, Task Force Officer (TFO) with the Federal Bureau of
Investigation (FBI), being duly sworn, depose and state as follows:

Be [ am a Peace Officer for the Dallas Police Department (DPD), badge number
#9852. I have been employed by the DPD for approximately ten years and as a Gang
Detective for approximately three years. | am currently assigned to the Federal Bureau of
Investigation (FBI) as a Gang Task Force Officer which investigates violent crimes, gangs,
firearm violations, and narcotics. I have participated in previous investigations of violent
crime related to criminal street gangs, investigations of unlawful narcotics distribution, and
have conducted or participated in physical and electronic surveillances, the execution of
search warrants, debriefing of informants, and the review of taped conversations. Through
my training, education, and experience, I have become familiar with the manner in which
illegal drugs are transported, stored, distributed, and the methods of payments for such
drugs. I am also familiar with the methods by which narcotics traffickers communicate
and the code words commonly used by narcotics traffickers.

Bi. Iam an “investigative or law enforcement officer of the United States” within
the meaning of 18 U.S.C. § 3061.

4. This affidavit is made for the limited purposes of establishing probable cause
that Christopher English has committed an offense in violation Title 18 United States

Code, Section 922(g)(1) (felon in possession of a firearm).

Affidavit in Support of Criminal Complaint — Page 1
Case 3:19-mj-00856-BN Document1 Filed 09/21/19 Page3of5 PagelD3

5. The information contained in this affidavit is based on my personal
knowledge and experience, my personal participation in this investigation, and information
obtained from other law enforcement officers and/or agents involved in this investigation.

6. Since this affidavit is being submitted for the limited purpose of securing an
arrest warrant, I have not included every fact known to me concerning this investigation. I
have set forth only the facts that I believe are necessary to establish probable cause to
believe that a violation of 18 U.S.C. § and 922(g)(1) has been committed by Christopher
English.

FACTS AND CIRCUMSTANCES

7: On September 20, 2019, in Dallas, Texas, officers conducted a stop of a
yellow Ford Mustang. Officers observed that the driver was texting while operating the
vehicle, not wearing a seatbelt and then failed to signal 100 feet prior to turning.

8. Officers performed a traffic stop of the vehicle.

9. Officers identified Christopher English as the driver and another individual,
known here as J.S., as the front seat passenger. Officers detected the odor of marijuana
coming from inside the Ford Mustang.

10. Christopher English was found to have six active arrest warrants out of
Dallas Police Department. Christopher English could not provide proof of financial
responsibility for the yellow Mustang.

11. During the search of the vehicle, Officers discovered a small bag containing
a scale, several clear plastic baggies, and marijuana residue consistent with drug sales on

the floor board on the passenger side.

Affidavit in Support of Criminal Complaint — Page 2
Case 3:19-mj-00856-BN Document1 Filed 09/21/19 Page4of5 PagelD 4

12. Officers found a Hi-Point Firearms model C-9, 9mm, serial P235812,
handgun under the rear seat cushion on the driver's side.

13. Officers were notified during the traffic stop that a 911 emergency call was
placed prior to the traffic stop, reporting an open-air drug sales in the immediate area
involving Christopher English in a Mustang.

14. Christopher English was given his Miranda warning, in which he waved
voluntarily and spoke to Investigator. Christopher English stated the firearm belonged to
him. Christopher English stated he purchased the firearm approximately two days prior
for $60.00-$70.00 dollars off the street for protection.

15. Criminal history records show that Christopher English was convicted of
the felony offense on 08-08-2014 of Fraud Poss CS/Prescription SCH I/II in the 366
District Court, Mckinney, cause number 366-80658-2014, and received two years
confinement. English admitted to knowing he was a felon.

16. | have consulted with FBI agents and they have informed me that this firearm
was not manufactured in the State of Texas and did affect interstate commerce.

[remainder of page left intentionally blank]

Affidavit in Support of Criminal Complaint — Page 3
Case 3:19-mj-00856-BN Document1 Filed 09/21/19 Page5of5 PagelD5

17. I believe there is probable cause to believe that a violation of 18 U.S.C. § and

922(g)(1) has been committed by Christopher English.

  

 

Calvin Scudder
Task Force Officer
Federal Bureau of Investigation

Subscribed and sworn to before me this day,of September, 2019.
eee

 

 

HON. DAVID L. HORAN
United States Magistrate Judge
Northern District of Texas

Affidavit in Support of Criminal Complaint — Page 4
